News Release Republic First Bancorp, Inc. April 23, 2014 REPUBLIC FIRST BANCORP, INC. REPORTS EARNINGS FOR FIRST QUARTER 2014 Philadelphia, PA, April 23, 2014 (PR Newswire) – Republic First Bancorp, Inc. (NASDAQ: FRBK), the holding company for Republic Bank, today announced its financial results for the three month period ended March 31, 2014.The Company has recorded net income of $0.8 million, or $0.03 per share, for the first quarter of 2014 compared to net income of $1.0 million, or $0.04 per share, for the first quarter of 2013. “The grand opening of our new store in Cherry Hill, NJ during the first quarter has contributed to a wave of momentum that we look to build upon as we deliver the message that ‘The Power of Red is Back’,” said Harry D. Madonna, the Company’s Chairman and Chief Executive Officer. “Our first quarter financial results are a positive contribution to this momentum that we hope to ride throughout the new year.” To support the planned growth strategy, the Company recently announced that it completed the sale of $45 million of common stock through a private placement offering.The stock was sold at a price of $3.80 per share. “The Power of Red is Back” is an aggressive expansion plan beginning in Southern New Jersey and continuing throughout Metro Philadelphia.During the first quarter the Company opened a new store in Cherry Hill, NJ utilizing its new and distinctive glass building. The revolutionary design of this new location represents the Bank’s commitment to world-class service and convenience for its customers. The grand opening for next location to utilize the new building will be on May 10, 2014 in Voorhees, NJ. There are plans for additional stores in Marlton, Moorestown, Mount Holly, Medford, Glassboro, Washington Township and a second store in Cherry Hill. Highlights for the Period Ending March 31, 2014 Ø Core deposits increased by $60.4 million $869.6 million, or 7%, as of March 31, 2014 compared to $809.2 million as of March 31, 2013 while the cost of funds on core deposits decreased to 0.35% for the quarter ended March 31, 2014 compared to 0.43% for the quarter ended March 31, 2013. Ø Total loans increased by $69.7 million, or 11%, to $696.8 million as of March 31, 2014 compared to $627.1 million at March 31, 2013. Ø The net interest margin increased to 3.86% for the quarter ended March 31, 2014 compared to 3.61% for the quarter ended March 31, 2013 despite the challenging interest rate environment. Ø SBA lending continued to be a focal point of the Company’s lending strategy. More than $13 million in new SBA loans were originated during the quarter ended March 31, 2014. Our team is currently ranked as the #1 SBA lender in the tri-state footprint of Pennsylvania, New Jersey and Delaware. Ø Asset quality improved as non-performing loans decreased by $4.7 million, or 31%, to $10.4 million, or 1.49% of total loans, at March 31, 2014 compared to $15.1 million, or 2.41% of total loans as of March 31, 2013. Ø The percentage of non-performing assets to capital and reserves improved to 18% as of March 31, 2014 compared to 29% as of March 31, 2013.The non-performing loan coverage ratio increased to 115% as of March 31, 2014 compared to 62% as of March 31, 2013. Ø The Company’s Total Risk-Based Capital ratio was 11.29% and Tier I Leverage Ratio was 8.86% at March 31, 2014. Ø Tangible book value per share as of March 31, 2014 was $2.50. Ø After giving pro-forma effect to the recent stock offering the Company’s Total Risk Based Capital Ratio increased to 16.64%, the Tier I Legerage Ratio is 13.59% and tangible book value is $2.91 per share at March 31, 2014. The Company’s capital ratios at March 31, 2014 and on a pro-forma basis after giving effect to the common stock offering were as follows: Actual March 31, 2014 Pro-Forma After Stock Offering Regulatory Guidelines “Well Capitalized” Leverage Ratio 8.86% 13.59% 5.00% Tier 1 Risk Based Capital 10.04% 15.39% 6.00% Total Risk Based Capital 11.29% 16.64% 10.00% Tangible Common Equity 6.68% 10.80% n/a Income Statement The Company reported net income of $0.8 million, or $0.03 per share, for the three month period ended March 31, 2014, compared to net income of $1.0 million, or $0.04 per share, for the three month period ended March 31, 2013. The Company continues to lower its cost of funds as evidenced by a decrease of 10 basis points to 0.48% for the three month period ended March 31, 2014, compared to 0.58% for the three month period ended March 31, 2013. The net interest margin increased to 3.86% for the three month period ended March 31, 2014 compared to 3.61% for the three month period ended March 31, 2013. Non-interest income decreased to $1.9 million for the three month period ended March 31, 2014 compared to $2.2 million for the three month period ended March 31, 2013, primarily due to gains on the sale of investment securities of $0.7 million which were recognized during the three month period ended March 31, 2013. Non-interest expenses increased by $0.7 million, or 8%, to $9.8 million for the three month period ended March 31, 2014 compared to $9.1 million in the prior year period. 2 Balance Sheet The major components of the balance sheet are as follows (dollars in thousands): Description Mar 31, Mar 31, % Change Dec 31, % Change Total assets $ 973,862 $ 926,084 5% $ 961,665 1% Total loans (net) 11% 3% Total deposits 7% 1% Total core deposits 7% 1% Net loans increased by $67.1 million, or 11%, as of March 31, 2014 compared to March 31, 2013.Core deposits grew by $60.4 million to $869.6 million as of March 31, 2014 compared to $809.2 million as of March 31, 2013. Core Deposits Core deposits by type of account are as follows (dollars in thousands): Description Mar 31, Mar 31, % Change Dec 31, % Change 1st Qtr 2014 Cost of Funds Demand noninterest-bearing $ 182,082 $ 149,857 22% $ 157,806 15% 0.00% Demand interest-bearing 24% (14%) 0.36% Money market and savings (1%) 5% 0.42% Certificates of deposit (10%) (3%) 0.76% Total core deposits $ 869,649 $ 809,206 7% $ 859,301 1% 0.35% Core deposits increased to $869.6 million at March 31, 2014 compared to $809.2 million at March 31, 2013 as the Company continues to focus its effort on the gathering of low-cost core deposits. The Company recognized strong growth in demand account balances on a year to year basis, while at the same time reducing the overall deposit cost of funds to 0.37% for the three month period ending March 31, 2014 compared to 0.46% for the three month period ending March 31, 2013. The retail banking strategy has also enabled the Company to significantly reduce its dependence on wholesale funding sources such as brokered and internet-based certificates of deposit. 3 Lending Loans by type are as follows (dollars in thousands): Description Mar 31, % of Total Mar 31, % of Total Dec 31, % of Total Commercial real estate $ 49
